Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 27, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  156642(19)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 156642
                                                                    COA: 339542
                                                                    Oakland CC: 2016-260639-FH
  HAROLD ALFONSO WELLS,                                                         2016-261000-FH
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 3, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 27, 2018
         d0723
                                                                               Clerk